8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 1 of 37 - Page ID # 2203




                       IN THE UNITED STATE DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

TAMERA S. LECHNER, REGINA K.)
WHITE, and STEVEN D. GIFFORD)
individually, and on behalf of the
                            )                 CASE NO. 8:18-cv-00022-JFB-CRZ
MUTUAL OF OMAHA 401(k) LONG-)
TERM SAVINGS PLAN and on behalf
                            )                 Hon. Joseph F. Bataillon
of a class of all those similarly situated,
                            )                 Hon. Cheryl R. Zwart (Mag.)
                            )
                Plaintiffs, )                      MEMORANDUM IN
                            )                      SUPPORT OF PLAINTIFFS’
           v.               )                      UNOPPOSED MOTION FOR
                            )                      PRELIMINARY APPROVAL
MUTUAL OF OMAHA INSURANCE )                        OF SETTLEMENT
COMPANY, UNITED OF OMAHA )                         AGREEMENT
LIFE INSURANCE COMPANY and )
JOHN DOES 1-50,             )
                            )
                Defendants. )


       MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ UNOPPOSED
  MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT,
    PRELIMINARY CERTIFICATION OF CLASS, APPOINTMENT OF CLASS
      COUNSEL, APPROVAL OF CLASS NOTICE AND SCHEDULING OF
                        FAIRNESS HEARING
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 2 of 37 - Page ID # 2204




        Plaintiffs Tamera S. Lechner, Regina K. White and Steven D. Gifford (collectively,

“Plaintiffs” or “Named Plaintiffs”) submit this Memorandum of Law in support of their Motion

for Preliminary Approval of a proposed settlement agreement that the parties have reached in this

class action. Plaintiffs seek an Order: (1) preliminarily approving the Class Action Settlement

Agreement (“Settlement” or “Settlement Agreement”), attached hereto as Exhibit 1, under Fed. R.

Civ. P. 23(e); (2) preliminarily certifying the proposed Class pursuant to Federal Rules of Civil

Procedure 23(b)(1) and/or 23(b)(2); (3) appointing Plaintiffs’ Counsel as Class Counsel under Rule

23(g); (4) approving the form and method of Class Notice; and (5) setting a date for a hearing for

Final Approval of the Settlement (“Fairness Hearing”).

        I.       INTRODUCTION

        The Named Plaintiffs, individually and on behalf of all others similarly situated and on

behalf of the Mutual of Omaha 401(k) Long-Term Savings Plan and the Mutual of Omaha 401(k)

Retirement Savings Plan1 (the “Plans”), and Defendants Mutual of Omaha Insurance Company

(“Mutual”), United of Omaha Insurance Company (“United”) and the current or former members

of the Retirement Plans Administration Committee (“Administration Committee”), the Retirement

Plans Investment Committee (“Investment Committee”) and/or the Investment Manager Oversight

Committee (“IMOC”), have entered into the Settlement Agreement to resolve all claims asserted

in this ERISA lawsuit in exchange for a $6.7 million cash payment. As is required by Prohibited




1
  At the time the lawsuit was initiated, the Mutual of Omaha Retirement Savings Plan did not yet exist. Effective
January 1, 2019, the Long-Term Savings Plan was split into two plans with the split determined on whether
participants were active participants in or excluded from the Mutual of Omaha Retirement Income Plan (“MORIP”),
a defined benefit pension plan. Participants eligible for the MORIP remained in the Long-Term Savings Plan while
non-eligible participants were transferred to the Mutual of Omaha 401(k) Retirement Savings Plan (“RSP”), a new
defined contribution plan established by Mutual. Effective January 16, 2019, Long-Term Savings Plan investments in
the amount of $339,231,855 were transferred from the Long-Term Savings Plan to the RSP. See Mutual of Omaha
Long-Term Savings Plan, Form 5500 (2018), available at www.efast.dol.gov.

                                                        2
 8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 3 of 37 - Page ID # 2205




Transaction Exemption 2003-39, 68 FR 75632 (Dec. 31, 2003), an independent fiduciary will

review and determine whether to authorize the proposed Settlement on behalf of the Plans.

        The proposed Settlement is fair, reasonable, adequate, and in the best interests of Class

Members. It provides a substantial and immediate benefit to them in the form of a multi-million-

dollar cash payment.     It is the product of hard-fought litigation, which included substantial

discovery, the exchange and review of key documents, and arm’s-length negotiations between

experienced ERISA class-action counsel directed by a seasoned and respected mediator. The

benefit of the proposed Settlement must be considered in the context of the risk that further

protracted litigation might lead to no recovery, or to a much smaller recovery for Plaintiffs and

proposed Class Members. Defendants mounted a vigorous defense at all stages of the litigation,

and Plaintiffs expect that Defendants would have continued to do so during protracted discovery

and trial and potentially through appeal.

        In evaluating the terms of the Settlement Agreement, Class Counsel have concluded that

the benefits provided to the Class makes the Settlement in the best interests of Class Members in

light of, among other considerations: (1) the substantial monetary relief afforded to Class

Members; (2) the risks and uncertainties of complex litigation such as this action; (3) the expense

and length of time necessary to prosecute this action through trial and any subsequent appeals; and

(4) the desirability of consummating the Settlement Agreement to provide prompt, effective relief

to the Class Members. In light of these factors, and as discussed further below, Plaintiffs believe

that the proposed fair and reasonable Settlement merits preliminary approval.

        II.     LITIGATION AND SETTLEMENT HISTORY

                A.      Description of the Action




                                                3
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 4 of 37 - Page ID # 2206




        On January 25, 2018, Plaintiffs filed a class action complaint in this Court alleging that

Defendant Mutual, the Plans’ sponsor and fiduciary, violated the duties of loyalty and prudence

by selecting its affiliate United to provide administrative and investment services for the Plans.

Defendants Mutual and United provided investment options to the Plans through “Separate

Account K,” which is the principal vehicle through which Defendant United conducts its qualified

retirement plan business. Plaintiffs allege that Defendants did so not to benefit the Plans or their

participants, but because of the fees and profits, as well as other benefits, that the Plans’ use of

these services would generate for Defendants. Through their alleged self-dealing, Defendants are

alleged to have caused the Plans to pay amounts that greatly exceeded what was necessary or

appropriate.

        Separate Account K includes many commonly available mutual funds as underlying

components of the investment options it makes for the Plan’s participants. However, in addition

to the ordinary investment management fees charged by the underlying fund managers, Defendants

also charged the Plans and the Class Members additional fees (the “Product Charge”) that other

investors in those underlying mutual funds, who do not have access to Separate Account K, do not

pay.

        Plaintiffs further alleged that Defendants acted disloyally and in their own best interest,

rather than the best interest of the Plans’ participants, by selecting another United investment

choice, the Guaranteed Account, a general account guaranteed interest account, instead of

guaranteed interest accounts offered by other providers. Defendants disputed, and continue to

dispute, all of these allegations.

        On April 23, 2018, Defendants filed their Motion to Dismiss the Complaint in its entirety

for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6). Defendants argued, among other



                                                 4
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 5 of 37 - Page ID # 2207




things, that Plaintiff never invested in the Guaranteed Account, alleged no injury-in-fact pertaining

to that fund, and thus lacked Article III constitutional standing to challenge Defendants’ conduct

with respect to it. Defendants asserted that Plaintiff’s claim that Defendants engaged in “prohibited

transactions” under ERISA Section 406, 29 U.S.C. § 1106, was untimely under ERISA’s six-year

statute of repose, id. § 1113(1)(A), and that each alleged “transaction” occurred well before

January 25, 2012. Defendants also argued that Plaintiff failed to plausibly allege context-specific

facts from which the Court could reasonably infer both (1) that the Plan’s fiduciary decision-

making process was unreasonable and (2) that no prudent fiduciary could have acted as Defendants

did under like circumstances.

       In response to Defendants’ Motion to Dismiss, Plaintiff amended her complaint to include

additional Plaintiffs who had invested directly in the Guaranteed Account. The Amended

Complaint also included additional allegations describing how the compensation arrangement

inherent in Separate Account K resulted in Defendants’ receipt of compensation in excess of direct

expense actually incurred, in violation of ERISA § 408(c)(2), and in excess of compensation for

comparable services otherwise available in the marketplace. Defendants disputed, and continue

to dispute, the allegations in the amended complaint.

       On June 26, 2018, Defendants filed their Motion to Dismiss the Amended Complaint, again

asserting, among other things, that the Amended Complaint failed to plausibly allege facts giving

rise to a reasonable inference that the Plan fiduciaries’ decision-making process was unlawful and

led to decisions regarding Plan investments and fees that no reasonable fiduciary could have made.

Plaintiffs filed their Opposition to Defendants Motion to Dismiss the Amended Complaint on July

31, 2018.

       Subsequently, both parties filed Notices of Supplemental Authority.



                                                 5
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 6 of 37 - Page ID # 2208




       The Court issued its Memorandum and Order on December 31, 2018, denying Defendants’

Motion to Dismiss.

       On March 5, 2019, the Court entered a Progression Oder, ECF No. 62, setting deadlines

for the completion of discovery and a trial date of October 13, 2020.

               B.     Discovery

       After the denial of Defendants’ Motion to Dismiss the amended complaint, the Parties

proceeded diligently with discovery. On February 22, 2019, Plaintiffs served 23 requests for

production, four requests for admission, and two interrogatories. See ECF Nos. 58, 59, 60. These

requests sought information and documents about the Plans, their structure and administration,

their associated costs and fees, and the investment options available to Plan participants.

Defendants provided timely written responses and objections to Plaintiffs’ discovery requests. See

ECF Nos. 63, 64, 67. Plaintiffs served an additional request for production on June 21, 2019, to

which Defendants again timely responded on July 22, 2019. See ECF No. 79. Likewise,

Defendants served interrogatories and document requests on Plaintiffs on April 11, 2019, to which

Plaintiffs timely responded in writing and by producing documents on May 13, 2019. See ECF

Nos. 74, 75.

       Defendants produced to Plaintiffs roughly 4,000 documents, spanning approximately

30,000 pages, including, among other things, governing Plan documents, minutes and materials

from meetings of the Plans’ fiduciary committees and the IMOC, Plan-related disclosures to

participants, and performance data for the Plans’ investment options.

       After approximately eight months of discovery, the Class Representatives and Defendants

agreed to participate in a private mediation in an effort to resolve all claims that were raised or

could have been raised in the Action.



                                                6
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 7 of 37 - Page ID # 2209




       Based on the documents, data, and information produced by Defendants, and Class

Counsel’s own investigation into the relevant facts, the Class Representatives and Class Counsel

believed they had sufficient information to participate in the mediation and negotiate a settlement.

After extensive arm’s length negotiations, spanning several weeks and supervised by nationally

recognized mediator Hunter Hughes, the parties reached a Settlement, the terms of which are

memorialized in the accompanying Settlement Agreement.

               C.      Settlement Negotiations

       In early October 2019, the Parties scheduled a mediation with Mr. Hughes, a private

mediator, which took place in Atlanta, Georgia on January 21, 2020. The parties jointly retained

Mr. Hughes, a well-known and highly regarded mediator with extensive experience in mediating

complex ERISA class actions, including cases involving claims of excessive fees similar to the

claims alleged in the Action. As part of that process, the parties prepared and submitted detailed

mediation statements that included detailed liability assessments, damage analyses, and settlement

proposals.

       The mediation discussions were intensive and detailed. Due to the extensive materials

provided through discovery, there was a substantial amount of information available regarding the

administration of the Plans, the activities of the Retirement Plan Investment Committee that was

responsible for selecting and monitoring the Plans’ investment choices and administrative

expenses, and the historical performance and expenses of the selected investment choices.

       After this extensive pre-mediation process, the parties participated in an all-day, in-person

mediation with Mr. Hughes on January 21, 2018. No agreement was reached after lengthy

negotiations that lasted until early evening.    Following extensive arm’s length negotiations

continued after the mediation, spanning several months and supervised by Mr. Hughes, the parties



                                                 7
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 8 of 37 - Page ID # 2210




reached the Settlement, the terms of which are memorialized in the accompanying Settlement

Agreement for which Plaintiffs now seek preliminary approval, and developed the Notice plan and

the Plan of Allocation on the basis of Class Member and investment data.

       During this litigation, the parties were able to develop the legal and factual record as a

result of extensive review of the relevant proprietary and public documents and Defendants’

production of documents and information through discovery. The proposed Settlement was agreed

upon only after extensive arm’s-length negotiations among experienced counsel, including an in-

person mediation conducted by a seasoned and well-respected mediator. If approved, the

Settlement will provide a substantial monetary benefit to Class Members, totaling $6,700,000.

               D.      The Settlement Agreement

                       1.      Benefits to Class Members

       The Settlement Agreement provides for a cash payment of $6.7 million (the “Gross

Settlement Amount”) as compensation to the Class as defined in § 2.25 of the Settlement

Agreement. The Gross Settlement Amount will also cover the administrative costs associated with

implementing the Settlement; any applicable taxes or tax-related costs; any Case Contribution

Award for Plaintiffs approved by the Court; the cost of an independent fiduciary retained to

approve the terms of the Settlement on behalf of the Plans and the release by the Plans of claims

made against Defendants; and any attorneys’ fees and costs approved by the Court. Id. § 2.2. The

remaining amount (the “Net Settlement Amount”) will be distributed to members of the Class

pursuant to the terms of the Settlement Agreement and the proposed Plan of Allocation, which is

set forth in Article 6 of the Settlement Agreement. Id. § 6.1.

       Under the terms of the Settlement Agreement, an initial payment of $100,000 of the Gross

Settlement Amount of $6.7 million will be deposited into the Escrow Account (as defined in the



                                                 8
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 9 of 37 - Page ID # 2211




Settlement Agreement) within fourteen (14) calendar days after the later of (a) the date the Court

enters a Preliminary Approval Order or (b) the escrow account described in Paragraph 5.1 of the

Settlement Agreement is established, for the payment of initial administrative expenses such as

the issuance of the proposed Class Notice.      The balance of the Gross Settlement Amount

($6,600,000) will be deposited into the Escrow Account within seven (7) calendar days after the

Settlement Effective Date. Id. § 5.4; see also id. § __ (defining Settlement Effective Date). The

Settlement Fund will be administered by the Court-approved Settlement Administrator. Id. § 6.1.

The Settlement Amount, less administration costs, and Court-approved fees, expenses, and Case

Contribution Awards, shall be distributed to Class Members in accordance with the Plan of

Allocation. Id. § 6.3. The Net Settlement Amount will be allocated to Plan accounts of all Class

Members with an Active Account. Id. § 6.2. Allocations of the Net Settlement Amount to all

Former Participants will be distributed by check. Id. § 6.2. Class Members who are Former

Participants and who otherwise would receive less than $25 under the plan of allocation, will

receive no monetary payment under the Settlement. There will be no cy pres payment.

       All distributions of the Net Settlement Amount will be made according to the Plan of

Allocation, based upon Plan records of the month-end account balances in the Plans for every

Class Member for the period during which the Class Member participated in the Plans, as described

in Paragraph 6.3 of the Settlement Agreement. Class Members will not be required to submit

claim forms to obtain a share of the Net Settlement Amount.

                      2.      Retention of an Independent Fiduciary

       The Settlement Agreement provides for the appointment of an Independent Fiduciary, as

provided in Prohibited Transaction Class Exemption 2003-39, 68 FR 75632 (Dec. 31, 2003), as

amended 75 FR 33830 (June 15, 2010), to review the terms of the Settlement and, if appropriate,

provide the authorization required by that Exemption to approve the Settlement on behalf of the
                                                9
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 10 of 37 - Page ID # 2212




Plans and the release of Defendants from the Released Claims, as that term is defined in the

Settlement Agreement. Id. § 2.36. The costs associated with the retention of the independent

fiduciary will be an Administrative Expense of the Settlement. Id. § 2.2. The Settlement

Agreement provides that the Independent Fiduciary must provide a report authorizing the

Settlement at least 30 days prior to the Fairness Hearing. Id. § 3.1.2.

        Accordingly, in addition to this Court’s review and approval, the Settlement will be

evaluated by an experienced fiduciary, whose sole loyalty is to the Plans and its participants and

beneficiaries (including the Class Members), for a determination whether the Settlement is (1)

reasonable in the light of the litigation risk and the value of the claims, (2) consistent with an arm’s

length agreement, and (3) not part of an agreement or arrangement to benefit a party in interest.

                        3.      Attorneys’ Fees, Costs and Service Award for Plaintiffs

        Class Counsels’ fees, costs and expenses and Plaintiffs’ Case Contribution Award will be

paid from the Gross Settlement Amount as the Court may so order. See generally Id. Article 7.

Class Counsel will petition the Court for Case Contribution Awards not to exceed $10,000 for each

of the Named Plaintiffs in recognition of their service. Id. § 7.2. Class Counsel will also petition

the Court for an award of attorneys’ fees and litigation costs and expenses advanced and carried

by Class Counsel for the duration of the litigation of an amount not to exceed one-third of the

Gross Settlement Amount or $2,233,333. All requests will be subject to Court approval, and

Defendants will take no position with the Court regarding Class Counsel’s request for Attorneys’

Fees and Costs. Id. §§ 7.1-7.2.

                        4.      Release of Claims

        Under the terms of the Settlement Agreement, Plaintiffs and the Class Members, on their

own behalf and on behalf of their current and former beneficiaries, their representatives, and their

successors-in-interest, and the Plans, absolutely and unconditionally release and forever discharge
                                                  10
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 11 of 37 - Page ID # 2213




the Released Parties from the claims alleged in the amended complaint and as described in the

Settlement Agreement. Id. §§ 2.35 (defining Released Parties), 2.36 (defining Released Claims),

8.1-8.4 (Release and Covenant Not to Sue provisions)-. Additionally, Plaintiffs, the Class and the

Plans agree not to sue, and are voluntarily enjoined from instituting any action relating to the

Released Claims other than any action to enforce the terms of the Settlement Agreement. Id. § 8.2.

The full scope of the releases and covenant not to sue is set forth in the Settlement Agreement at

Article 8.

                       5.      Notice and Objections.

       Pursuant to Federal Rule of Civil Procedure 23(e)(1) and (e)(5), the Settlement Agreement

provides for notice to the Class and an opportunity for Class Members to object to approval of the

Settlement. Id. § 3.3. The Parties have agreed, subject to Court approval, to a notice plan that will

provide the Class Members with sufficient information to make an informed decision about

whether to object to the proposed Settlement. The proposed Settlement Notice is attached as

Exhibit 2 to the Settlement Agreement. The proposed Settlement Notice procedure includes first-

class mail to the last known mailing addresses of all Class Members, which addresses will be

supplied by Defendants or Ascensus, the Plans’ recordkeeper.

       The Settlement Notice will inform Class Members of the nature of the action, the litigation

background and the terms of the Settlement Agreement, including the definition of the Class, the

relief provided by the Settlement Agreement, the intent of Class Counsel to seek fees and costs,

the proposed Case Contribution Award payable to Plaintiffs, and the scope of the release and

binding nature of the Settlement on Class Members. It also describes the procedure for objecting

to the Settlement and states the date, time and place of the final approval hearing. Id. The

Settlement Agreement provides that the Settlement Administrator shall establish a Settlement



                                                 11
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 12 of 37 - Page ID # 2214




Website that will contain the Notice, the Settlement Agreement and its exhibits, and a Settlement

Information Line. Id. § 11.2.

       III.    ARGUMENT

               A.      The Class Meets All Requirements of Rule 23(a) and (b)(1) and Should
                       Be Certified.

       In connection with preliminary approval of the Settlement, Plaintiffs seek class

certification for settlement purposes. Defendant takes no position on this motion. As part of the

Settlement, Plaintiffs propose, and Defendant does not object to, for settlement purposes only,

certification of the Class defined as follows:

               Class

               “Class” means a Class certified under Fed. R. Civ. P. 23(b)(1),
               consisting of all persons who are or were participants or
               beneficiaries in one or both of the Plans at any time during the Class
               Period, including any Beneficiary of a deceased person who
               participated in one or both of the Plans at any time during the Class
               Period, and/or Alternate Payee, in the case of a person subject to a
               Qualified Domestic Relations Order who participated in one or both
               of the Plans at any time during the Class Period. Excluded from this
               Class are all current and/or former employees of Defendants who
               were members of the Administration Committee, Investment
               Committee, and/or IMOC during the Class Period.

Ex. __, Settlement Agreement § 2.9.

       Before assessing whether the Settlement is within the range of reasonableness for the

purposes of preliminary approval, the Court must conduct an independent class certification

analysis. The Class meets all of the requirements for certification under Federal Rule of Civil

Procedure 23(a) and Rule 23(b)(1).

       A class may be certified under Rule 23(a) when (1) the class is so numerous that joinder of

all members is impracticable; (2) there are questions of law or fact common to the class; (3) the

claims or defenses of the representative parties are typical of the claims or defenses of the class;


                                                 12
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 13 of 37 - Page ID # 2215




and (4) the representative parties will fairly and adequately protect the interests of the class. See,

e.g., Wildman v. Amer. Cent. Serv., LLC, No. 16-cv-737, 2017 WL 6045487, at * 2 (W.D. Mo.

Dec. 6, 2017). To have a class certified, plaintiffs must satisfy all four of the Rule

23(a) prerequisites and fall within one of the three subtypes of class actions listed in Rule 23(b).

Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 537 (6th Cir. 2012).

                       1.      The Class is so numerous that joinder is impracticable.

        Rule 23(a)(1) requires that a class be so numerous that joinder of all class members is

“impracticable.” “There is no magic number for proving numerosity, but courts have stated as

few as forty class members is sufficient to show joinder is impracticable.” Powers v. Credit

Mgmt. Servs., Inc., No. 8:11CV436, 2013 WL 3716412 (D. Neb. July 12, 2013)). See also, Jones

v. Novastar Fin., Inc., 257 F.R.D. 181, 186 (W.D. Mo. 2009) (“The proposed class numbers over

one thousand persons. [Plaintiff] has satisfied Rule 23(a)(1).”); Speer v. Cerner Corp., No. 14-

204, 2016 WL 5444648, at *5-6 (W.D. Mo. Sept. 27, 2016) (numerosity met when there were

thousands of proposed class members). Plan records show that there were more than 7,000

participants with account balances at the end of 2018. Therefore, the numerosity requirement is

satisfied.

                       2.      There are questions of law and fact common to the Class.

        Class certification is “‘peculiarly appropriate’ when the ‘issues involved are common to

the class as a whole’ and … ‘turn on questions of law applicable in the same manner to each

[class] member.’” Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 155 (1982) (quoting Califano v.

Yamasaki, 442 U.S. 682, 701 (1979)). Rule 23(a)(2) does not require that every question of law

or fact be common to each member of the class, rather “[a] common nucleus of operative fact is

usually enough to satisfy the commonality requirement of Rule 23(a)(2).” Plaintiffs must also

show that at least one of the questions common to the class can be answered with a common

                                                 13
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 14 of 37 - Page ID # 2216




answer, meaning “that determination of its truth or falsity will resolve an issue that is central to

the validity of each one of the claims in one stroke.” Dukes v. Wal-Mart Stores, Inc., 131 S.Ct.

2541, 2551 (2011).

       The Class satisfies the commonality requirement. Rule 23(a)(2) requires that there be

“questions of law or fact common to the class,” and that the class members “have suffered the

same injury.” Id., 131 S. Ct. at 2548, 2551. Commonality is typically present in ERISA cases

because the “appropriate focus . . . is the conduct of the defendants, not the plaintiffs.” In re

Aquila ERISA Litig., 237 F.R.D. 202, 209 (W.D. Mo. 2006) (quoting In re Williams Cos. ERISA

Litig., 231 F.R.D. 416, 422 (N.D. Okla. 2005)). Keele v. Wexler, 149 F.3d. 589, 595 (7th Cir.

1998); see also George v. Kraft Foods Global, Inc., 270 F.R.D. 355 (N.D. Ill. 2010) (citations

omitted). Commonality does not require an identity of claims or facts among class

members. Johnston v. HBO Film Management, Inc., 265 F.3d 178, 184 (3d Cir. 2001). “The

commonality requirement will be satisfied if the named plaintiffs share at least one question of

fact or law with the grievances of the prospective class.” Id. at 184, quoting In re the Prudential

Ins. Co. of Am. Sales Practices Litig., 148 F.3d 283, 310 (3d Cir. 1998).

       In this case, the commonality requirement is readily satisfied because Plaintiffs’ allegations

arise from the same common nucleus of operative facts, and all members of the proposed Class

would cite the same common evidence to prove their identical claims. The Product Charge at issue

applied to all funds offered in the Plans other than the Guaranteed Account, and the alleged

excessive indirect compensation received by United from the management of the Guaranteed

Account, applied to the Account as a whole. Thus, in this case, a “classwide proceeding [will]

generate common answers apt to drive the resolution of the litigation.” Wal-Mart Stores, Inc. v.

Dukes, 131 S. Ct. 2541, 2551 (U.S. 2011). Tussey v. ABB, Inc., No. 06-cv-4305, 2017 WL


                                                  14
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 15 of 37 - Page ID # 2217




6343803, at * 5 (W.D. Mo. Dec. 12, 2017) (certifying class “[b]ecause all members of the class

are interested in these excess fees being returned to the Plan, there is clearly a common question

…”).

       The legal and factual questions linking Class Members are related to the resolution of the

litigation of every Class Member’s claims. Common questions of law and fact are presented about

whether Defendants breached their fiduciary duties concerning the Product Charge and concerning

the spread between what Defendants earned on the Guaranteed Account and what they paid Class

Members. The many questions of law and fact common to the Class (and the nature of the common

evidence used to prove these elements of the claims) include:

                 a.     Whether Defendants were fiduciaries under ERISA with respect to the
selection of affiliated Plan service providers;

                 b.    How Defendants determined and approved the Product Charge and the
crediting rate paid under the Guaranteed Account;

               c.     Whether Defendants’ selection and retention of Plans’ fee structures were
performed prudently and solely in the best interests of participants (focused exclusively on
Defendant’s conduct);

                d.     Whether Defendants received more than reasonable compensation for
services provided to the Plans;

                 e.     Whether Defendants breached their fiduciary duties of loyalty and/or dealt
with the assets of the Plan in their own interest in violation of ERISA §§ 404(a) and
406(b)(1), 29 U.S.C. §§ 1104(a) and 1106(b)(1);

             f.      Whether Defendants caused the Plans to engage in transactions prohibited
by ERISA § 406(a), 29 U.S.C. § 1106(a); and

               g.      Whether Defendants’ actions proximately caused losses to the Plans and, if
so, the appropriate relief to which the Plans are entitled (focused exclusively on Defendants’
conduct).

       These are the core issues in this case and the alleged bases for the harms that unify all Class

Members. The evidence necessary to resolve these issues is the same, including the benefits of the



                                                 15
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 16 of 37 - Page ID # 2218




Plans’ structure and the costs and fees for that structure. Classes consisting of ERISA plan

participants making similar claims are routinely certified in this and other Courts. Thus, the

commonality requirement is readily satisfied for the Class. Kanawi v. Bechtel, 254 F.R.D. 102,

109 (N.D. Cal. 2008) (“[T]he common focus is on the conduct of Defendants: whether they

breached their fiduciary duties to the Plan as a whole by paying excessive fees . . . .”); Tibble, 2009

WL 6764541, at *3–4 (common issues included “[w]hether Defendants chose certain investment

options in order to maximize the amount that Defendants could obtain from the mutual funds,

rather than to maximize the return to the Plan participants”).

                        3.      Plaintiffs’ claims are typical of the claims of the Class.

       Rule 23(a)(3)’s typicality requirement is similar to the commonality requirement but

examines whether the proposed class representatives have the same interests and seek a remedy

for the same injuries as other class members. E. Tex. Motor Freight Sys., Inc. v. Rodriguez, 431

U.S. 395, 403 (1977).


            Typicality determines whether a sufficient relationship exists between the
            injury to the named plaintiff and the conduct affecting the class, so that the court
            may properly attribute a collective nature to the challenged conduct. In other
            words, when such a relationship is shown, a plaintiff’s injury arises from or is
            directly related to a wrong to a class, and that wrong includes the wrong to the
            plaintiff. Thus, a plaintiff’s claim is typical if it arises from the same event or
            practice or course of conduct that gives rise to the claims of other class
            members, and if his or her claims are based on the same legal theory.

In re American Medical Systems, Inc., 75 F.3d 1069, 1082 (6th Cir. 1996) quoting from 1 Herbert

B. Newberg & Alba Conte, Newberg on Class Actions, § 3–13, at 3–76 (3d ed. 1992) (footnote

omitted).

       This requirement is “fairly easily met so long as other class members have claims similar

to the named plaintiff.” DeBoer v. Mellon Mortg. Co., 64 F.3d 1171, 1174 (8th Cir. 1995);

Wildman, 2017 WL 6045487, at *4-5. “[I]f the claim arises from the same event or course of

                                                   16
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 17 of 37 - Page ID # 2219




conduct as the class claims and gives rise to the same legal theory or remedial theory” individual

factual variations will not normally defeat class certification. Bradford v. AGCO Corp., 187 F.R.D.

600, 603 (W.D. Mo. 1999) (citing Donaldson v. Pillsbury Co., 554 F.2d 825, 831 (8th Cir. 1997)).

This is especially true in ERISA cases where plaintiffs raise claims on behalf of the plan. Tussey,

2007 WL 4289694, at *3 (W.D. Mo. Dec. 3, 2007). See In re Aquila ERISA Litig., 237 F.R.D.

202, 209 (W.D. Mo. 2007) (“Rule (23(a)(3) . . . ’simply requires a demonstration that there are

other members of the class who have the same or similar grievances as the class representative.’”

(quoting from Paxton v. Union Nat. Bank, 688 F.2d 552, 562 (8th Cir. 1982)).

       “A necessary consequence of the typicality requirement is that the representative’s interests

will be aligned with those of the represented group, and in pursuing his own claims, the named

plaintiff will also advance the interests of the class members.” In re American Medical Systems,

Inc., 75 F.3d 1069, 1082 (6th Cir. 1996). Here, Plaintiffs’ amended complaint alleges that

Defendants received excessive and unreasonable compensation for the services provided to the

Plans; that the unreasonable compensation was collected through charges assessed to the Separate

Account K funds included in the Plans’ menu of investment choices; and that Defendants received

more than reasonable compensation from the Guaranteed Account from the spread between the

earnings on the investment of assets supporting the Guaranteed Account and the interest paid on

participants’ investment in the Guaranteed Account. Plaintiff Tamera S. Lechner invested in the

Mid Cap Stock Index Fund, the Royce Total Return Fund, the Mutual Directions 5 Fund, the

International Developed Countries Fund, the International Stock Index Fund, and the Wells Fargo

Advantage Emerging Markets Fund. Plaintiff Regina K. White invested in the Mutual Directions

3 – Moderate Fund and the Guaranteed Account. Plaintiff Steven D. Gifford invested in the Mutual

Directions 4 Fund, the Mutual Directions 5 Funds and the Guaranteed Account. It is clear, then,



                                                17
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 18 of 37 - Page ID # 2220




from the allegations of the Amended Complaint, that all three Named Plaintiffs were purportedly

paying excessive fees to Defendants by the Product Charge associated with the Plans’ investment

choices and that White and Gifford allegedly paid excessive indirect compensation for their

investment in the Guaranteed Account.

       For the same reasons that Plaintiffs’ claims are common to all Class Members, they are

also typical. Plaintiffs, like other members of the Class, (1) seek relief for the same losses, (2)

caused by the same alleged breaches of fiduciary duties, (3) affecting the same Plans and funds.

Cf. Spano, 633 F.3d at 586-87, 589-90. “Nothing more is required to satisfy Rule 23.” Kraft, 270

F.R.D. at 367. Here, as in In Re Broadwing, “the representative party's claims concerning their

retirement account arises from the same events, practices and course of conduct that gives rise to

the claims of the other Class Members. In addition, the representative party's claims are based on

the same legal theories as other Class Members.” Id. at 378.

                       4.      Plaintiffs will fairly and adequately represent the Classes.

       Rule 23(a)(4) allows certification only if “the representative parties will fairly and

adequately protect the interests of the class.” Fed.R.Civ.P. 23(a). This prerequisite is essential to

due process, because a final judgment in a class action is binding on all class members. Hansberry

v. Lee, 311 U.S. 32, 61 S.Ct. 115, 85 L.Ed. 22 (1940); 1 Newberg, supra, § 3.21, at 3–125.

Accordingly, Plaintiffs must demonstrate that (1) they “will vigorously prosecute the interest of

the class through qualified counsel” and (2) they “have common interests with the members of the

class.” Paxton v. Union Nat’l Bank, 688 F.2d 552, 562-563 (8th Cir. 1982).

       The foregoing discussion about typicality should adequately demonstrate Plaintiffs’

satisfaction of the second prong of this test: that their claims, like the claims of other Class

members, arise from the same events, practices and/or courses of conduct—namely, Defendants’

allegedly unreasonable and excessive compensation. Plaintiffs’ claims are also typical because all
                                                 18
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 19 of 37 - Page ID # 2221




Class members are similarly affected by Defendants’ alleged conduct, and all Class members seek

the same relief on behalf of the Plans. Plaintiffs have provided documents and information to

Plaintiffs’ counsel for preparation of the complaints, reviewed the complaints, engaged in

discussions with counsel, and participated in the settlement process, thereby contributing to the

efficient prosecution of this litigation. Named Plaintiffs were prepared to make themselves

available for a deposition by Defendants if the case proceeded further into discovery and to appear

at trial. Plaintiffs thus satisfy Rule 23(a)(4).

        Additionally, plaintiffs in ERISA and other employment-related litigation undertake a risk

that prosecuting such actions could taint their current employment situation or their prospects for

future employment. And while ERISA expressly prohibits an employer from taking any adverse

action against an employee for exercising his or her rights under ERISA, the very need for such a

rule underscores the historical reality that such conduct has occurred and continues. Plaintiffs have

thus demonstrated a willingness to assume that risk for the benefit of the Class.

        “The plan-wide nature of the relief sought by Plaintiff unites their interests with those of

absent Class Members. In addition, Plaintiffs and each Class Member have been damaged by the

same alleged misconduct and, as a result, each has precisely the same interest in achieving the

maximum recovery.” In Re Broadwing, 252 F.R.D. at 378.

        Whether the named plaintiffs properly represent the class' interest depends upon a number

of factors including: the adequacy of the named plaintiff's counsel, and the adequacy of

representation provided in protecting the different, separate, and distinct interest of the absentee

members. Secretary of Labor v. Fitzsimmons, 805 F.2d 682, 697 (7th Cir. 1986)(en banc). As

discussed in C. below, the proposed Class Representatives have retained counsel with significant




                                                   19
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 20 of 37 - Page ID # 2222




experience in ERISA class actions. In sum, the named Plaintiffs are adequate representatives of

the proposed Classes.

       Finally, Class representatives cannot have interests that are in conflict with other Class

members. See U.S. Fid. & Guar. Co. v. Lord, 585 F.2d 860, 873 (8th Cir. 1978) (stating that Rule

23(a)(4) requires that "the plaintiff must not have interests antagonistic to those of the class."

(citation and quotation marks omitted)); Langbecker v. Elec. Data Sys. Corp., 476 F.3d 299, 315-

16 (5th Cir. 2007) (noting that "intraclass conflicts may negate adequacy under Rule

23(a)(4)").Here, the interests of the Named Plaintiffs and the other members of the Class are

completely aligned.

                        5.     The Class satisfies the requirements of Rule 23(b)(1).

       Fed. R. Civ. P. 23(b)(1)(B) provides that a class may be certified where “prosecuting

separate actions by . . . individual class members would create a risk of . . . adjudications with

respect to individual class members that, as a practical matter, would be dispositive of the interests

of the other members not parties to the individual adjudications or would substantially impair or

impede their ability to protect their interests.” Fed. R. Civ. P. 23(b)(1)(B). As the Supreme Court

has explained, Rule 23(b)(1)(B) applies where “the shared character of rights claimed or relief

awarded entails that any individual adjudication by a class member disposes of, or substantially

affects, the interests of absent class members.” Ortiz v. Fibreboard Corp., 527 U.S. 815, 834

(1999). “Classic examples” of suits appropriate for class resolution under Rule 23(b)(1)(B) classes

include “actions charging a breach of trust by a . . . fiduciary similarly affecting the members of a

large class of beneficiaries, requiring an accounting or similar procedure to restore the subject of

the trust.” Id. The Rule 23 Advisory Committee noted that “an action which charges a breach of

trust … by [a] … fiduciary similarly affecting the members of a large class of … beneficiaries”


                                                 20
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 21 of 37 - Page ID # 2223




calls for certification under this section. Indeed, “ERISA litigation of this nature presents a

paradigmatic example of a (b)(1) class.” Jones v. NovaStar Fin., Inc., 257 F.R.D. 181, 194, 2009

U.S. Dist. LEXIS 30247, *34(citation and quotation marks omitted).

       "Rule 23(b)(1)(A) certification is particularly appropriate where a central element of

plaintiffs' claims are not an individual matter; here the central questions concerning whether the

fiduciaries breached their duties to the Plan are not individual." Jones, 257 F.R.D. at 193 (citation

omitted). “The Court believes that the central element of Plaintiffs' claims are whether the

Defendants breached their duties to the Plan, and are not individual. Accordingly, the class in the

present case is maintainable under Rule 23(b)(1)(B) and Rule 23(b)(1)(A).” Taylor v. ANB

Bancshares, Inc., 2010 U.S. Dist. LEXIS 118030, *43, 2010 WL 4627841.

       This is the type of case that Rule 23(b)(1) envisioned. Plaintiffs allege that Defendants

breached their fiduciary duties to the Plans and that the breaches similarly affected all Plan

participants. The proposed class therefore satisfies Rule 23(b)(1)(A).

               B.      The Settlement Should Be Preliminarily Approved

       “It is axiomatic that the settlement of class-action litigation is favored.” Robinson v. Shelby

Cnty. Bd. of Educ., 566 F.3d 642, 648 (6th Cir.2009); see also, Isby v. Bayh, 75 F.3d 1191, 1196

(7th Cir. 1996) (“Federal courts naturally favor the settlement of class action litigation.”); Williams

v. Quinn, 748 F. Supp. 2d 892, 897 (N.D. Ill. 2010) (“Federal courts favor the settlement of class

actions”); Goldsmith v. Tech. Solutions Co., No. 92-4374, 1995 U.S. Dist. LEXIS 15093 (N.D. Ill.

Oct. 10, 1995) at *6 (“the federal courts look with great favor upon the voluntary resolution of

litigation through settlement. In the class action context in particular, there is an overriding public

interest in favor of settlement.”). “In evaluating settlements, such as this one, courts have

recognized that complex litigation is ‘notoriously difficult and unpredictable.’” Granada Invs.,



                                                  21
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 22 of 37 - Page ID # 2224




Inc. v. DWG Corp., 962 F.2d 1203, 1205 (6th Cir.1992) (quoting Maher v. Zapata Corp., 714 F.2d

436, 455 (5th Cir.1983)).

       In approving a class settlement, the district court must consider whether it is fair,

reasonable, and adequate. DeBoer v. Mellon Mortgage Co., 64 F.3d 1171, 1178 (8th Cir. 1995). In

the Eighth Circuit courts are directed to examine the following factors in evaluating if it should

approve a class action settlement: (1) the merits of the plaintiff’s case weighed against the terms

of the settlement; (2) the defendant’s financial condition; (3) the complexity and expense of further

litigation; and (4) the amount of opposition to the settlement. In re Wireless Tel. Fed. Cost

Recovery Fees Litig., 396 F.3d 922, 932 (8th Cir. 2005). A district court has broad discretion in

assessing the weight and applicability of these factors. Prof’l Firefighters Ass’n of Omaha, Local

385 v. Zalewski, 678 F.3d 640, 645 (8th Cir. 2012). As set forth below, the Settlement is fair,

reasonable, and adequate and should be preliminarily approved. see also Van Horn v. Trickey, 840

F.2d 604, 607 (8th Cir. 1988). The district court need not make a detailed investigation consonant

with trying the case; it must, however, provide the appellate court with a basis for determining that

its decision rests on "well-reasoned conclusions" and is not "mere boilerplate." Van Horn v.

Trickey, 840 F.2d 604, 607 (8th Cir. 1988)(citations omitted). “The most important consideration

in deciding whether a settlement is fair, reasonable, and adequate is "the strength of the case for

plaintiffs on the merits, balanced against the amount offered in settlement." Petrovic v. Amoco Oil

Co., 200 F.3d 1140, 1150 (8th Cir. 1999) (internal quotations omitted).” In re Wireless Tel. Fed.

Cost Recovery Fees Litig., 396 F.3d 922, 932-933, 2005 U.S. App. LEXIS 1546, *24-25.

       The merits of the Plaintiffs’ case are the most important consideration in deciding whether

a settlement is fair, reasonable, and adequate. Petrovic v. Amoco Oil Co., 200 F.3d 1140, 1150 (8th

Cir. 1999). The first step is determining if a settlement is fair analyzing the strength of the



                                                 22
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 23 of 37 - Page ID # 2225




plaintiff’s case to establish the value of class members’ claims. “This is not a simple mathematical

exercise with definite outcomes; a ‘high degree of precision cannot be expected in valuing a

litigation.’” Hashaw v. Department Stores Nat. Bank, 182 F. Supp. 3d 935, 943 (D. Minn. 2016)

(quoting Synfuel Techs., Inc. v. DHL Express (USA), Inc., 463 F.3d 646, 653 (7th Cir. 2006)).

Courts perform a “ballpark valuation.” Synfuel Techs., 463 F.3d at 463.

       Preliminary approval is warranted when a proposed class-action settlement is “within the

range of possible approval” so as to provide a “reason to notify the class members of the proposed

settlement and to proceed with a fairness hearing.” Armstrong v. Bd. of Sch. Dirs. of the City of

Milwaukee, 616 F.2d 305, 314 (7th Cir. 1980) (citing Manual for Complex Litigation § 1.46). “Our

task is not to decide whether one side is right or even whether one side has the better of these

arguments. Otherwise, we would be compelled to defeat the purpose of a settlement in order to

approve a settlement. The question rather is whether the parties are using settlement to resolve a

legitimate legal and factual disagreement.” International Union, United Automobile, Aerospace,

and Agricultural Implement Workers of America v. General Motors Corp., 497 F.3d 615, 632 (6th

Cir.2007) (“UAW”).

        “[T]he court’s task is . . . not to conduct a full-fledged inquiry into whether the settlement

meets Rule 23(e)’s standards.” Am. Int’l Grp., Inc. v. ACE INA Holdings, Inc., No. 07 C 2898,

2011 WL 3290302, at *6 (N.D. Ill. July 26, 2011) (citing Armstrong, 616 F.2d at 314). In

determining whether to approve a settlement preliminarily, “the court must consider ‘the strength

of plaintiffs’ case compared to the amount of defendant’s settlement offer, an assessment of the

likely complexity, length and expense of the litigation, and evaluation of the amount of opposition

to settlement among affected parties, the opinion of competent counsel, and the stage of the

proceedings and the amount of discovery completed at the time of settlement.” Gehrich v. Chase



                                                 23
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 24 of 37 - Page ID # 2226




Bank USA, N.A., 316 F.R.D. 215, 227 (N.D. Ill. 2016) (quoting Synfuel Techs., Inc. v. DHL Express

(USA), Inc., 463 F.3d 646, 653 (7th Cir. 2006)). All of these factors warrant preliminary approval

of the proposed Settlement.

                       1.     The Merits of the Case Weighed Against the Terms of the
                              Settlement.

       There two separate and distinct elements of damages deriving from the allegations of the

Amended Complaint: (i) the fees for recordkeeping and administrative services charged by United

in excess of Defendants’ direct expense actually incurred; and (ii) the earnings derived by United

in connection with the Guaranteed Account generated by the investment of plan assets in excess

of the interest credited to participant accounts invested in the Guaranteed Account.

       In considering the Settlement’s fairness, a court must consider the challenges that plaintiffs

would face in prevailing on their claims. See, e.g., Ramsey v. Sprint Comm. Co., L.P., No. 11-cv-

3211, 2012 WL 6018154, at * 3 (D. Neb. Dec. 3, 2012). In doing so, the court “does not try the

case,” but instead identifies the disputed factual and legal issues that make it less likely for the

plaintiffs to receive a full recovery. Id. (citing Grunin v. Int’l House of Pancakes, 513 F.2d 114,

123 (8th Cir. 1975)). “If the plaintiff class faced a strong unlikelihood of success, or an initial

defeat followed by another round at the appellate level, virtually any benefit inuring to the class

would be better than the prospect of an ultimately unsuccessful litigation.” Ramsey, 2012 WL

6108154, at * 3 (citing DeBoer v. Mellon Mortg. Co., 64 F.3d 1171, 1177 (8th Cir. 1995)).

       Defendants vigorously defended these claims, asserting, among other arguments and

defenses, that United was not a fiduciary and, therefore, not subject to the limitation on

compensation set forth in ERISA § 408(c)(2), and that the Plans paid less for administrative

services than other comparably sized plans.




                                                24
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 25 of 37 - Page ID # 2227




       Plaintiffs’ claims with respect to the Guaranteed Account were subject to multiple

defenses. ERISA § 408(b)(5) provides an exemption from the prohibited transaction rules for a

plan’s investment in annuity contracts, provided certain conditions are met. Additionally, ERISA

§ 401(b)(2) provides that when a plan invests in an insurance company guaranteed benefit policy,

the policy itself is considered a plan asset but not the underlying assets of the insurer.

       Thus, Plaintiffs faced a risk that they would be unable to establish Defendants’ liability,

and if they were able to do so, they faced the further risk that a trier of fact would find no damages

or damages that were less than the $6.7 million Settlement achieved through mediation.

       The Settlement provides substantial monetary relief. It provides for a multi-million-dollar

payment to the Plans for distribution to members of the Class. The Settlement was achieved only

after lengthy, complex, and often contentious arms-length negotiations between well-informed and

experienced counsel after substantial exchange of discovery. It is the opinion of the counsel who

achieved the Settlement that it is fair and reasonable to the members of the Class. Each of these

factors strongly supports preliminary approval of the Settlement.

                       2.      Defendants’ Financial Condition.

       Defendants’ enterprise is a multi-billion-dollar Fortune 500 company, and there is no

suggestion that Mutual and United would not have enough assets to pay the Settlement.

Defendants’ financial condition did not play any role in Plaintiffs’ acceptance of the Settlement.

This supports the Court’s preliminary approval of the Settlement. See, e.g., Cooper, 2018 WL

3468372, at * 4;

                       3.      Complexity and Expense of Further Litigation.

       Absent this Settlement, continued litigation of this Action would be complex and lengthy,

requiring the investment of considerable resources by both parties and the Court. Liability in this



                                                  25
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 26 of 37 - Page ID # 2228




case is heavily contested, and both sides would face considerable risks. In contrast to the

complexity, delay, risk, and expense of continued litigation, the proposed Settlement will produce

certain, and substantial recovery for Class Members.

       The Settlement provides an immediate recovery to the Class, rather than delaying any

possible recovery until years in the future. Courts have acknowledged that ERISA fiduciary breach

cases “often lead [] to lengthy litigation.” Krueger v. Ameriprise, No. 11-cv-2781, 2015 WL

4246879, at * 1 (D. Minn. July 13, 2015). ERISA fee cases may last for a decade or longer. See,

e.g., Tussey v. ABB, Inc., No. 06-cv-4305, 2017 WL 6343803, at * 3 (W.D. Mo. Dec. 12, 2017)

(requesting proposed findings on amount of damages more than 10 years after the suit was filed);

Tibble v. Edison Int’l, No. 07-cv-5359, 2017 WL 3523727, at * 15 (C.D. Cal. Aug. 16, 2017)

(outlining issues for trial in a case filed in 2007). The potential for protracted litigation supports

the Settlement’s approval. See also Cullan and Cullan LLC v. M-Qube, Inc., No. 8:13-cv-172,

2016 WL 5394684, * 7 (D. Neb. Sept. 27, 2016) (approving settlement because it provided “a real

and substantial remedy without the risk and delay inherent in prosecuting this matter through trial

and appeal…”).

       The $6.7 million cash payment represents a substantial recovery. These results are

particularly beneficial to the Class in light of the risks posed by continued litigation, including the

possibility of the Court ultimately finding no liability or the inability to prove damages.

       Substantiating Plaintiffs’ claims regarding excessive administrative fees would have

required detailed and expert examination of United’s operations and financial records supporting

the cost of those operations.

       Proving Plaintiffs’ claims regarding the Guaranteed Account would have been even more

complex and time-consuming. Whether an insurance company general account investment



                                                  26
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 27 of 37 - Page ID # 2229




contract constitutes a “guaranteed benefit policy” as defined in ERISA § 401(b)(2) depends on

whether the contract transfers investment risk to the insurer. John Hancock Mut. Life Ins. Co. v.

Harris Tr. & Sav. Bank, 510 U.S. 86, 96 (1993). That issue, in turn, would require expert analysis

of the assets and investment returns of United’s general account over a period of years, requiring

expertise in both financial planning and insurance company accounting. Even after the lengthy

and expensive analysis, an adverse finding would effectively foreclose any recovery on that claim.

       This analysis was done against the backdrop of recent similar cases involving insurance

company guaranteed accounts that have failed, Teets v. Great-West Life & Annuity Ins. Co., 919

F.3d 1232, (10th Cir. 2019)(cert. denied), or that have survived only after appeal from entry of

summary judgment, Rozo v. Principal Life Ins. Co., 949 F.3d 1071 (8th Cir. 2020).

       Courts also recognize that the opinion of experienced counsel supporting a settlement is

entitled to considerable weight. See, e.g., Armstrong, 616 F.2d at 325 (in determining the fairness

of a class settlement, “the court is entitled to rely heavily on the opinion of competent counsel”);

Hispanics United, 988 F. Supp. at 1170 (same); Alliance to End Repression v. City of Chi., 561 F.

Supp. 537, 548 (N.D. Ill. 1982) (“Judges should not substitute their own judgment as to optimal

settlement terms for the judgment of the litigants and their counsel.”). Here, proposed Co-Lead

Counsel – two law firms that are nationwide leaders in ERISA class-action litigation – have made

a considered judgment based on adequate information derived from substantial discovery that the

Settlement is not only fair and reasonable, but a favorable result for the Class. Co-Lead Counsels’

beliefs are based on their deep familiarity with the factual and legal issues in this case and the risks

associated with continued litigation.

       The arm’s-length nature of the settlement negotiations creates a presumption that the

Settlement is fair. See Nat’l Rural Telecomm Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 528 (C.D.



                                                  27
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 28 of 37 - Page ID # 2230




Cal. 2004) (“A settlement following sufficient discovery and genuine arm’s-length negotiation is

presumed fair.”); Mangone v. First USA Bank, 206 F.R.D. 222, 226 (S.D. Ill. 2001) (a settlement

proposal arrived at after arm’s length negotiations by fully informed, experienced and competent

counsel may be properly presumed to be fair and adequate) (citing Susquehanna Corp. v. Korholz,

84 F.R.D. 316, 320 (N.D. Ill. 1979)).

       While Plaintiffs believe that the claims asserted against Defendants are meritorious, they

recognize that their claims present a number of substantial risks to establishing both liability and

damages and there was no certainty that Plaintiffs would have prevailed at trial. Defendants

mounted vigorous defenses to Plaintiffs’ claims in this Action and have set forth multiple defenses

in their pleadings.

       In light of all of these risks, Plaintiffs and their counsel believe the Settlement represents a

favorable outcome for Class members. The Settlement will avoid the cost and expense of continued

litigation and will achieve immediate relief for Class members.

                       4.      The Opposition to the Proposed Settlement.

       This factor is not yet relevant and will be addressed at the final approval stage after Class

members have been notified of the Settlement. See, e.g., Cooper v. Integrity Home Care, Inc., No.

16-1293, 2018 WL 3468372, at *4 (W.D. Mo. July 18, 2018). Plaintiffs are not aware of any

potential Class members who intend to oppose the Settlement.

               C.      The Court should appoint Plaintiffs’ Counsel as Co-Lead Class
                       Counsel.

       Fed. R. Civ. P. 23(g) requires a court to appoint class counsel. In appointing class counsel,

the Court “must” consider:

       •      the work counsel has done in identifying or investigating potential claims in the
              action;


                                                 28
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 29 of 37 - Page ID # 2231




       •      counsel’s experience in handling class actions, other complex litigation, and the
              types of claims asserted in the action;

       •      counsel's knowledge of the applicable law; and

       •      the resources that counsel will commit to representing the class.


Fed. R. Civ. P. 23(g)(1)(A). The court “may” also consider “any other matter pertinent to counsel’s

ability to fairly and adequately represent the interests of the class.” Fed. R. Civ. P. 23(g)(1)(B).

       “In deciding whether a proposed settlement warrants approval, the informed and reasoned

judgment of plaintiffs' counsel and their weighing of the relative risks and benefits of protracted

litigation are entitled to great deference. See, e.g., UAW v. Ford Motor Co., 2008 WL 4104329 at

*26 (E.D.Mich., August 29, 2008) (“[t]he endorsement of the parties' counsel is entitled to

significant weight, and supports the fairness of the class settlement.”).” Thacker v. Chesapeake

Appalachia LLC, 695 F.Supp.2d 521, 532-33, (E.D.Ky. 2010).

       Proposed Co-Lead Class Counsel, the law firms of Schneider Wallace Cottrell Konecky

LLP, and Berger Montague PC, satisfy these criteria. This team of law firms expended a great deal

of time, effort and expense investigating Defendants’ documents, practices, and actions prior to

and since filing this action. Further, as set forth in the firm resumes submitted herewith, each firm

is highly experienced in ERISA litigation. See Exs. 1 and 2 attached to this Memorandum. It is

clear from each firm’s track-record of success that Class Counsel are highly skilled and

knowledgeable concerning ERISA law and class-action practice.

       Both Schneider Wallace and Berger Montague have extensive experience in class action

matters, including ERISA matters. Schneider Wallace and Berger Montague have been appointed

co-lead counsel in several other similarly complex class actions, described in more detail in the

firms’ resumes attached to this Memorandum as Exhibits 2 and 3. For example, Schneider Wallace

and Berger Montague were recently appointed co-lead counsel in connection with a $6.5 million
                                                  29
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 30 of 37 - Page ID # 2232




settlement of Daugherty v. University of Chicago, 2018 WL 1805646, (N.D. Ill. Jan. 10, 2018),

and in $3.8 million settlement in Short v. Brown Univ., 320 F. Supp. 3d 363, (D.R.I. 2018), class

actions involving claims similar to the claims in this case.

               D.      The Settlement Does Not Have Any Substantive or Procedural
                       Deficiencies.

       A class action settlement is a private contract negotiated between the parties that is

“presumptively valid.” In re Uponor, Inc., F1807 Plumbing Fittings Prod. Liab. Litig., 716 F.3d

1057, 1063 (8th Cir. 2013) (internal quotations omitted). “Rule 23(e) requires the court to intrude

on that private consensual agreement merely to ensure that the agreement is not the product of

fraud or collusion…” In re Wireless Tel. Fed. Cost Recovery Fees Litig., 396 F.3d at 934. In doing

so, courts look for “glaring substantive or procedural deficiencies” and consider whether the

“settlement carries the hallmarks of collusive negotiation or uninformed decision-making, is

unduly favorable to class representatives or certain class members, or excessively compensates

attorneys.” Adams, 2016 WL 7664135, * 3 (citing Schoenbaum v. E.I. Dupont De Nemours and

Co., No. 4:05-cv-1108, 2009 WL 4782082, * 3 (E.D. Mo. Dec. 8, 2009)).

       The Settlement does not contain any deficiencies, glaring or otherwise. Substantively, in

simplest terms, the Settlement provides Class members with money in exchange for a release and

a covenant-not-to-sue. The monetary amount of the Settlement is fair given the strength and risks

associated with Plaintiffs’ claims. And, the Settlement’s release and covenant-not-to-sue clauses

are appropriately tailored in light of the circumstances, allegations, and claims asserted in the

Amended Complaint. Settlement at § 2.36.

       The Settlement also does not unduly favor the Plaintiffs. Plaintiffs’ shares of the Settlement

will be based on the Plan of Allocation, a formula that seeks to allocate money in proportion to the

relative value of their accounts in the Plans during the relevant period. Settlement § 6.3. While

                                                 30
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 31 of 37 - Page ID # 2233




Plaintiffs also intend to request Case Contribution Awards, the Settlement is not contingent on

Plaintiffs receiving an award in a specified amount (see Settlement Agreement at § 7.2(b)) and the

amount that Plaintiffs intend to request is consistent with the awards in other cases. See, e.g.,

Calogiuri v. Symantec Corp., 855 F.3d 860, 867 (8th Cir. 2017) (affirming decision to give case

contribution awards of $10,000 to each of the plaintiffs); see also Kruger, 2016 WL 6769066, at

* 6 (awarding class representatives $25,000 each for their contributions); Adams v. Craddock,

2016 WL 7664135, at * 6 (granting preliminary approval when “class counsel’s compensation is

not set by the settlement but will be determined by petition to the Court.”).

       Likewise, the Settlement does not excessively compensate Class Counsel. The amount of

fees and costs that Class Counsel intends to request, one-third of the Settlement, is reasonable and

consistent with the awards in other ERISA cases. Spano v. The Boeing Co., 2016 WL 3791123, *2

(S.D. Ill. Mar. 31, 2016) (collecting cases); see also Denard v. Transamerica Corporation, No.

15-cv-30, 2016 WL 3554978, at * 2 (N.D. Iowa June 24, 2016) (preliminarily approving settlement

in ERISA class action where class counsel could seek fees of up to one third of the settlement

fund); Kruger, 2016 WL 6769066 (approving attorneys’ fees of one third of the settlement fund in

ERISA 401(k) fiduciary breach class action).

       The Parties reached the Settlement in a procedurally fair manner. For this factor, courts

consider the stage of proceedings and amount of discovery completed, the opinion of experienced

counsel, and whether the settlement was negotiated at arm’s length. In re Wireless Tel. Fed. Cost

Rec. Litig., 396 F.3d at 934; see also Adams, 2016 WL 7664135, at * 3 (“[C]ourts should consider

issues such as whether the settlement carries the hallmarks of collusive negotiation or uninformed

decision-making…”)




                                                31
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 32 of 37 - Page ID # 2234




       Class Counsel was fully aware of this case’s strengths and weaknesses when negotiating

the Settlement, which supports the Settlement’s preliminary approval. See, e.g., Risch v. Natoli

Engineering Co., LLC, No. 11-cv-1621, 2012 WL 4357953, at * 3 (E.D. Mo. Sept. 24, 2012)

(approving settlement when the parties engaged in “extensive fact discovery, exchanging and

reviewing significant numbers of documents…[including] all documents necessary to evaluate the

class claims and damages.”); King v. Ranieri Constr., LLC et al., No. 14-cv-1828, 2015 WL

631253, at * 3 (E.D. Mo. Feb. 12, 2015) (approving settlement when the “parties engaged in

settlement negotiations and exchanged a large amount of documents and information for a month

before submitting the proposed settlement.”).

       Class Counsel also has in-depth knowledge of the legal framework applicable to this case.

Plaintiffs’ attorneys have decades of experience prosecuting, settling, and trying ERISA cases on

behalf of retirement plan participants, which they used to evaluate and negotiate the Settlement.

Collins Decl. at ¶¶ XX. It is Class Counsel’s opinion that the proposed Settlement is fair and

reasonable, a factor which supports the Settlement’s approval. See, e.g., Netzel v. West Shore Grp.,

No. 16-cv-2552, 2017 WL 1906955, at * 6 (D. Minn. May 8, 2017) (approving settlement when

class counsel had “sufficient and extensive experience…”).

               E.      The Proposed Class Notice Is Appropriate and Should be Approved

       As set forth in the proposed Preliminary Approval Order, Class Counsel will cause Class

Members to be notified of the pendency of the Action and the proposed Settlement by causing the

Settlement Notice to be mailed to all Class Members. The Settlement Administrator will also

establish a website related to the Settlement, with the Notice featured on it, as well as a Settlement

Information Line. This procedure is designed to reach as many Class Members as reasonably

practicable. The Settlement Notice informs Class Members of the nature of the Action, the



                                                 32
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 33 of 37 - Page ID # 2235




definition of the Class, the binding nature of the Settlement on Class Members, and the intent of

Class Counsel to seek Case Contribution Awards for Plaintiffs and an award of attorneys’ fees and

reimbursement for litigation expenses. It contains a detailed but easily-understandable summary

of the terms of the Settlement Agreement (including the relief provided and the scope of the

Release) and a copy of the proposed Plan of Allocation. It also informs Class Members how and

when to file objections,2 and states the date, time and place of the Fairness Hearing.

          The form and manner of providing notice to the Class satisfies all the requirements of Rule

23 and due process. A settlement must provide adequate notice to class members so that each can

make an informed choice about whether to object. Rule 23(e)(1) provides that, in the event of a

class settlement, “[t]he court must direct notice in a reasonable manner to all class members who

would be bound by” the proposed settlement. Fed. R. Civ. P. 23(e)(1). To satisfy due process, the

notice must be “reasonably calculated, under all circumstances, to apprise interested parties of the

pendency of the action and afford them an opportunity to present their objections.” Mullane v.

Cen. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950).

          Courts have considerable discretion in approving an appropriate notice plan. Eirhart v.

Libbey-Owens-Ford Co., 921 F.2d 278, at *1 (7th Cir. 1990) (table op.) (observing that a district

court “has ‘virtually complete discretion’ as to the manner in which notice of a proposed settlement

be given.”); Manual for Complex Litig. § 21.311 (“Determination of whether a given notification

is reasonable under the circumstances of the case is discretionary.”)

          The notice program set forth in the proposed Preliminary Approval Order meets these

standards: it provides the best practicable notice under the circumstances and is reasonably

calculated to reach substantially all members of the Class. Settlement Notices will be directly



2
    As this is a Rule 23(b)(1) class action, there is no provision for opting out of the proposed Classes.
                                                        33
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 34 of 37 - Page ID # 2236




mailed to all Class Members, and that mailing will be supplemented by publication on the

Settlement website. The Proposed Class Notice is clear, accurate, easy-to-understand, and satisfies

due process.

               F. Proposed Schedule of Events

       The schedule of events under the terms of the Settlement Agreement and proposed

Preliminary Approval Order is set forth in the table below:



            EVENT                            DATE                     SETTLEMENT
                                                                     AGREEMENT OR
                                                                   ORDER IF APPLICABLE

 Class Counsel to provide         10 calendar days after entry                 § 5.1
 Defendant name of financial      of Preliminary Approval
 institution and W-9 for          Order
 Settlement Account
 Entry of Preliminary             To be determined by Court                     N/A
 Approval Order
 Defendant to pay $100,000 to     14 calendar days after entry                 § 5.4
 Escrow Agent for initial         of the Preliminary Approval
 Settlement Administration        Order
 Expenses
 Mailing of Notice to the Class   45 days after entry of            Preliminary Approval Order
                                  Preliminary Approval Order
 Deadline for Class Members       20 calendar days prior to the     Preliminary Approval Order
 to Object                        Fairness Hearing
 Deadline for Class Members       20 calendar days prior to the     Preliminary Approval Order
 to Request to Appear at          Fairness Hearing
 Fairness Hearing
 Plaintiffs’ Motion for Final     28 calendar days before the                  § 4.1
 Approval                         Final Fairness Hearing
 Plaintiffs’ Motion for           28 calendar days before the                  § 7.3
 Approval of Fees and             Final Fairness Hearing
 Expenses
 Plaintiffs’ Application for      28 calendar days before the                  § 7.3
 Service Awards                   Final Fairness Hearing
 Independent Fiduciary to         30 days prior to the Final                  § 3.1.2
 provide report authorizing the   Fairness Hearing
 Settlement


                                                34
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 35 of 37 - Page ID # 2237




  Final Fairness Hearing           At least 100 days after the                  § 3.2.7
                                   date of the motion for entry
                                   of the Preliminary Approval
                                   Order is filed
  Entry of Final Approval          To be determined by Court                      N/A
  Order
  Settlement Effective Date        Expiration of applicable                      § 2.20
                                   appeals period for Final
                                   Approval Order
  Defendant to deposit             7 calendar days after                         § 5.4
  remaining Settlement Fund of     Settlement Effective Date
  $6,600,000 into the
  Settlement Account

                G. A Final Approval Hearing Should Be Scheduled

        Plaintiffs’ Counsel moves the Court to schedule a Final Approval Hearing, as contemplated

by Rule 23, to determine that final approval of the Settlement is warranted and proper. See FED.

R CIV. P. 23. Such hearing will provide a forum to explain, describe or challenge the terms and

conditions of the Settlement, including the fairness, adequacy, and reasonableness of the

Settlement Agreement. Additionally, Class Counsel will present their application for their fees

and reasonable expenses pursuant to Rule 23(h), as well as the Plaintiffs’ incentive award. To

ensure ample time for Class Notices to be mailed and considered by Class Members, the Court

should schedule such hearing for a date no earlier than one hundred (100) days from the date the

Motion for Preliminary Approval is filed with the Court.

        IV.     CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request that the Court grant their Motion

for Preliminary Approval of the Settlement and for certification of the proposed Class for settlement

purposes only and enter the proposed Preliminary Approval Order.

        Dated: September 18, 2020                     Respectfully submitted,

                                                      /s/ John J. Nestico
                                                      John J. Nestico

                                                 35
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 36 of 37 - Page ID # 2238




                                           SCHNEIDER WALLACE
                                           COTTRELL KONECKY LLP
                                           6000 Fairview Road, Suite 1200
                                           Charlotte, NC 28210
                                           Telephone: (704) 840-5263
                                           Facsimile: (866) 505-8036
                                           jnestico@schneiderwallace.com

                                           Todd Schneider
                                           James Bloom
                                           SCHNEIDER WALLACE
                                           COTTRELL KONECKY LLP
                                           2000 Powell Street, Suite 1400
                                           Emeryville, California 94608
                                           Telephone: (415) 421-7100
                                           Facsimile: (415) 421-7105
                                           tschneider@schneiderwallace.com

                                           Todd S. Collins
                                           Ellen T. Noteware
                                           BERGER MONTAGUE PC
                                           1818 Market Street, Suite 3600
                                           Philadelphia, PA 19103-6365
                                           Telephone: (215) 875-3000
                                           Facsimile: (215) 875-4604
                                           tcollins@bm.net
                                           enoteware@bm.net




                                      36
8:18-cv-00022-JFB-CRZ Doc # 101-1 Filed: 09/18/20 Page 37 of 37 - Page ID # 2239




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 18, 2020, I electronically filed the forgoing document

with the Clerk of the Court using the Court’s CM/ECF system, which will send a notice of

electronic filing to all CM/ECF participants.

       I also served, via electronic mail a true and correct copy of the forgoing document to the

following:

 Christopher Boran
 MORGAN, LEWIS & BOCKIUS LLP
 77 West Wacker Drive
 Chicago, IL 60601-5094
 Tel: +1.312.324.1000
 Christopher.boran@morganlewis.com

 Jeremy Blumenfeld
 MORGAN, LEWIS & BOCKIUS LLP
 77 West Wacker Drive
 Chicago, IL 60601-5094
 Tel: +1.312.324.1000
 Jeremy.blumenfeld@morganlewis.com


Attorneys for Defendants


                                                     /s/ John J. Nestico
                                                     John J. Nestico




                                                37
